Case 3:19-cv-00447-SMY Document 67 Filed 02/08/21 Page 1 of 4 Page ID #1593




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES E. WALKER,              )
                               )
                Plaintiff,     )
                               )
 vs.                           )                     Case No. 19-cv-447-SMY
                               )
 KIM BUTLER, RICHARD           )
 HARRINGTON, SALVADOR GODINEZ, )
 and JOHN BALDWIN,             )
                               )
                Defendants.    )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Gilbert C. Sison (Doc. 59), recommending that the Court grant in part and

deny in part the Motion for Summary Judgment for Failure to Exhaust Administrative Remedies

filed by Defendants John Baldwin, Kim Butler, Salvador Godinez, and Richard Harrington. (Doc.

39). Plaintiff filed a timely objection (Doc. 62). For the following reasons, Judge Sison’s Report

is ADOPTED.

                                          Background

       Plaintiff James E. Walker, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed the instant lawsuit pursuant to 42 U.S.C. § 1983, claiming his Eighth

Amendment rights were violated while he was incarcerated at Menard Correctional Center

(“Menard”). Plaintiff alleges that he was subjected to unconstitutional conditions of confinement

from 2012 to 2015 because of small cell sizes, poor plumbing and environmental controls, pest

infestations, dirty cells, contaminated water, and lack of cleaning and hygiene supplies, among

other things (Count I). He claims that Defendants, who are former Wardens of Menard and

                                           Page 1 of 4
Case 3:19-cv-00447-SMY Document 67 Filed 02/08/21 Page 2 of 4 Page ID #1594




Directors of IDOC, were aware of these systemic conditions but disregarded the risk to his health

and safety. Defendants move for summary judgment, asserting that Plaintiff failed to exhaust his

administrative remedies or to submit a grievance naming or identifying them prior to filing this

lawsuit.

                                            Discussion

       Judge Sison held an evidentiary hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th

Cir. 2008), on June 30, 2020 and subsequently issued his Report setting forth the evidence

presented by the parties, the applicable law, the requirements of the administrative process, and

his conclusions. Judge Sison concluded that there were several relevant grievances – dated May

30, 2013, October 28, 2013, and March 18, 2015 – that exhausted Plaintiff’s administrative

remedies as to each defendant with respect to various discrete instances of unconstitutional

conditions of confinement. He concluded, however, that grievances dated October 7, 2013, April

20, 2014, and June 2, 2014 did not concern the matters in Plaintiff’s Complaint. Finally, he found

that grievances dated September 15, 2014, December 7, 2014, January 21, 2015, and November 8,

2015 were related to the allegations in the Complaint but were not fully exhausted and that Plaintiff

was not credible in his assertion that the administrative remedies process was unavailable as to

these grievances. As a result, Judge Sison recommended as follows:

       the District Court dismiss without prejudice the excessive heat claims and denial of
       exercise opportunities against Butler and Baldwin. This would leave claims against
       Butler and Baldwin for the small cell size, inadequate plumbing and lack of
       cleaning supplies. This would also leave claims against Harrington and Godinez for
       the dirty sink and toilet, lack of personal hygiene items, denial of exercise, lack of
       cleaning supplies and conditions.

       (Doc. 59)

       When timely objections having been filed to the Report, the Court undertakes de novo

review of the portions to which a party specifically objects and reviews the unobjected portions


                                             Page 2 of 4
Case 3:19-cv-00447-SMY Document 67 Filed 02/08/21 Page 3 of 4 Page ID #1595




for clear error. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); SDIL-LR 73.1(b); Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1).

        Plaintiff argues that Judge Sison erred in finding that he was not credible in his claim that

the administrative remedies process was unavailable. He asserts that he does not have control of

when his grievances are mailed or received and that when he did not receive responses to his

grievances, he wrote letters and grievances complaining about the lack of responses that Judge

Sison should have credited. The judge presiding over a Pavey hearing is in the best position to

assess a witness’ credibility. Kraushaar v. Flanigan, 45 F.3d 1040, 1052 (7th Cir. 1995). Here,

Judge Sison assessed Plaintiff’s credibility and determined that he was not credible in his assertion

that he fully exhausted his administrative remedies by either failing to submit appeals on time or

failing to submit grievances to the proper person at the appropriate time. Judge Sison based this

finding, in part, on Plaintiff’s familiarity with the grievance process and a record of fully exhausted

grievances.

        The Court finds clear no clear error in the Report. The Report parsed out various instances

of unconstitutional conditions of confinement and determined that Plaintiff had exhausted only as

to some of those conditions as to each defendant. This approach is consistent with the bottom-line

objective of the exhaustion of administrative remedies; putting prison officials on notice of alleged

problems and affording them the opportunity to correct any issues. Accordingly, the Report is

adopted in its entirety.




                                              Page 3 of 4
Case 3:19-cv-00447-SMY Document 67 Filed 02/08/21 Page 4 of 4 Page ID #1596




                                        Conclusion

        For the above reasons, Magistrate Judge Sison’s Report (Doc. 59) is ADOPTED.

Defendants’ Motion for Summary Judgment (Doc. 39) is GRANTED in part.           The excessive

heat and denial of exercise opportunities claims against Butler and Baldwin are DISMISSED

without prejudice. Defendants’ Motion is DENIED in all other respects.

       IT IS SO ORDERED.

       DATED: February 8, 2021




                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 4 of 4
